 USDC IN/ND case 3:19-cr-00044-JD-MGG document 49 filed 08/28/20 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                      )
                                                )
          v.                                    )   Case No. 3:19-CR-44-JD-MGG
                                                )
  DONALD BREWSTER                               )

                                   OPINION AND ORDER

       This matter is before the Court on Defendant Donald Brewster’s Motion for

Compassionate Release [DE 42]. For the reasons stated below, the Defendant’s request is

DENIED.

                                      I. BACKGROUND

       On April 24, 2019, the Defendant sold 0.4 grams of heroin to a confidential informant.

See Presentence Investigation Report (PSR) ¶ 5, DE 24. On a recorded surveillance video, the

Defendant warned the informant that a previous customer had overdosed from this batch of

heroin. Id. The informant also inquired about purchasing a firearm. Id. The Defendant stated that

he would be willing to sell him a Glock pistol with a 50 round drum magazine or an AR-15 rifle.

Id.

       On May 8, 2019, the Defendant and the informant had a phone call that was secretly

recorded by law enforcement. Id. ¶ 6. During the phone call, the Defendant stated that he would

sell the informant a Bersa pistol for $350.00. Id. The Defendant also agreed to sell the informant

more heroin. Id.

       On May 9, 2019, the informant arrived at the Defendant’s apartment. Id. ¶ 7. The

informant purchased the Bersa pistol for $350.00. Id. The informant also purchased 0.2 grams of

heroin from the Defendant. Id. During the controlled buy, the informant observed a rifle with a

high capacity magazine and a Glock pistol with a 50-round magazine. Id.
    USDC IN/ND case 3:19-cr-00044-JD-MGG document 49 filed 08/28/20 page 2 of 6


         On May 13, 2019, a police officer pulled over the Defendant’s vehicle for speeding. Id. ¶

8. The Defendant was cited for operating a vehicle without a license and his vehicle was

impounded. Id. The officer searched the vehicle and found a loaded Glock pistol under the

driver’s seat. Id. The Defendant stated that the gun was for his protection. Id.

         On May 15, 2019, federal agents and local law enforcement executed a search warrant

upon the Defendant’s apartment. Id. ¶ 9. Investigators recovered an AR-15 rifle, large capacity

magazines that were loaded with ammunition, body armor, multiple rounds of assorted firearm

ammunition, 2.4 grams of marijuana, a scale, and various drug packing materials. Id.

         On June 12, 2019, the Grand Jury indicted the Defendant for (Count 1) knowingly and

intentionally distributing a mixture and substance containing a detectable amount of heroin;

(Count 2) knowingly and intentionally distributing a mixture and substance containing a

detectable amount of heroin; and (Count 3) felon in possession of one or more firearms. DE 3,

pp. 1-3; see 18 U.S.C. § 922(g)(1); 21 U.S.C. § 841(a)(1).

         On August 13, 2019, the Defendant pleaded guilty to all charges. DE 18. On November

26, 2019, the Court sentenced the Defendant to 51 months of imprisonment on each count with

sentences to run concurrently. DE 29. The Defendant is currently housed at FCI Milan in

Michigan. See INMATE LOCATOR, FED. BUREAU OF PRISONS, https://www.bop.gov/inmateloc/

(last visited Aug. 24, 2020). The Defendant is currently 27 years old, and his projected release

date is December 26, 2022. Id.

         On July 27, 2020, the Defendant filed the instant request for compassionate release. 1 The

Defendant argues that his prison has experienced significant levels of COVID-19 and that social


1
 The Court notes that the Defendant’s request for compassionate release was denied by the Bureau of Prisons. DE 4,
¶ 10. The Government does not argue that the instant request is procedurally improper.
                                                        2
USDC IN/ND case 3:19-cr-00044-JD-MGG document 49 filed 08/28/20 page 3 of 6


distancing is impossible. DE 42, ¶¶ 4-6. The Defendant argues that his history of asthma and

bronchitis make him especially vulnerable to COVID-19. Id. ¶¶ 7-9. However, the Defendant

was unable to produce medical records regarding his treatment for bronchitis. Id. ¶ 8.

                                       II. DISCUSSION

       The Defendant requests that his sentence be reduced due to his health conditions and the

ongoing COVID-19 pandemic. For the reasons stated below, the Defendant’s request is denied.

       In relevant part, 18 U.S.C. § 3582(c) empowers the district court to modify a term of

imprisonment if “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). In the context of the COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a

sentence reduction for specific individuals based on the individuals’ particular circumstances of

where he is housed and his personal health conditions.” United States v. Council, No. 1:14-CR-

14-5, 2020 WL 3097461, at *5 (N.D. Ind. June 11, 2020). “In determining whether there is an

extraordinary and compelling reason to modify a term of imprisonment, the Court may consider

(1) the specificity of the defendant’s COVID-19 concerns, (2) whether the defendant has a

medical condition that makes him especially susceptible to the dangers of COVID-19, (3) the age

of the defendant, and (4) the extent that the defendant’s release would mitigate or aggravate the

COVID-19 pandemic.” United States v. Stewart, No. 3:13-CR-126, 2020 WL 3428033, at *2

(N.D. Ind. June 23, 2020); see also United States v. Root, No. 1:11-CR-69, 2020 WL 4783635, at

*2 (N.D. Ind. Aug. 18, 2020). “To the extent that they are applicable, the Court must consider the

factors set forth in 18 U.S.C. § 3553(a).” Stewart, 2020 WL 3428033, at *2.

       The Defendant bears the burden of demonstrating that he is entitled to a sentence

reduction. United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *2 (C.D. Ill. May

12, 2020) (citing United States v. Ebbers, 432 F. Supp. 3d 421, 426–27 (S.D.N.Y. 2020)).
                                                3
    USDC IN/ND case 3:19-cr-00044-JD-MGG document 49 filed 08/28/20 page 4 of 6


“Whether to grant relief pursuant to 18 U.S.C. § 3582(c)(1)(A) is left to the sound discretion of

the district court.” Stewart, 2020 WL 3428033, at *2.

         In this case, the Defendant argues that he is especially vulnerable to COVID-19 due to his

history of bronchitis and asthma. DE 42, p. 3. Certainly, the Court is aware that such respiratory

conditions may increase the risk of severe illness developing from COVID-19. 2 However, the

Defendant failed to provide any evidence demonstrating that he actually suffers from bronchitis.

Id. ¶ 8. Furthermore, the Defendant’s claims regarding the severity of his asthma are undercut by

confidential information contained within the record. See PSR ¶ 66. Furthermore, the

Defendant’s asthma appears to be properly managed by the Bureau of Prisons. See DE 42-1, pp.

1-2. Thus, based upon the record in this case, the Defendant’s medical history does not weigh in

favor of a sentence reduction. See, e.g., United States v. Goodloe, No. 2:18-CR-141, 2020 WL

3888175, at *3 (N.D. Ind. July 10, 2020) (“There is nothing about Goodloe’s asthma or history

of bronchitis in general which would constitute an extraordinary or compelling reason to reduce

Goodloe’s sentence.”); Council, 2020 WL 3097461, at *5 (“Turning to Defendant’s personal

health conditions of sleep apnea, asthma, hypothyroidism, and obesity, the Court finds that, even

in the context of the COVID-19 pandemic, these conditions do not constitute an extraordinary

and compelling reason to justify a sentence reduction.”). Furthermore, the Court emphasizes that

the Defendant is a 27-year-old male who is in relatively good health. See United States v.

Hamlin, No. 17-cr-175, 2020 WL 1703848, at *6 (E.D. Wis. Apr. 8, 2020) (“While it appears

that the defendant may be at a higher risk than a thirty-year-old with no underlying health



2
 See, e.g., PEOPLE WITH CERTAIN MEDICAL CONDITIONS, CTRS. FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html (last visited Aug. 24, 2020).
                                                 4
 USDC IN/ND case 3:19-cr-00044-JD-MGG document 49 filed 08/28/20 page 5 of 6


problems, it is not clear that he is at a significantly greater risk for severe illness if infected,

compared to someone who is older or someone with severe illness or comprised immunity.”).

Thus, based upon the unique facts of this case, the age and health of the Defendant do not weigh

in favor of release.

        Regardless of the Defendant’s health, the Court finds that a sentence reduction is not

warranted due to the factors set forth in 18 U.S.C. § 3553(a). In relevant part, this statute

provides that a court must consider the need for a sentence “to protect the public from further

crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). The Defendant was in possession of several

handguns, an AR-15 rifle, a large quantity of ammunition, body armor, and extended magazines.

PSR ¶ 9. Moreover, the Defendant was willing to sell his firearms to the confidential informant.

Id. ¶¶ 5-7. Further, the Defendant was driving a vehicle with a loaded firearm under his seat. Id.

¶ 8. Thus, the Defendant represents a serious threat to public safety. See 18 U.S.C. §

3553(a)(2)(C). Further, the need for the sentence to afford adequate deterrence, provide just

punishment, and to reflect the seriousness of the offense are especially relevant in this case. See

18 U.S.C. § 3553(a)(2)(A)-(B). Namely, the Defendant is a young male in relatively good health,

he has only served 12 months of his 51-month sentence, and he sold heroin and a firearm to a

confidential informant. Thus, the Court finds that the factors set forth in 18 U.S.C. § 3553(a)

weigh strongly against release. Accordingly, the Defendant’s request for compassionate release

is denied.




                                                    5
USDC IN/ND case 3:19-cr-00044-JD-MGG document 49 filed 08/28/20 page 6 of 6


                                  III. CONCLUSION

      For the reasons stated above, Defendant Donald Brewster’s Motion for Compassionate

Release [DE 42] is DENIED.

      SO ORDERED.

      ENTERED: August 28, 2020


                                                /s/ JON E. DEGUILIO
                                         Chief Judge
                                         United States District Court




                                            6
